Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.    
Response to Amendment
3.	Applicant’s amendments filed 02/07/2022 to the claims are accepted. In this amendment, claims 1-2, 14, and 18-19 have been amended. 
Response to Argument
4.	 Applicant’s arguments filed on 02/07/2022 regarding the prior art rejection based on new features are fully considered, but they are moot in view of new ground of the rejection by the amendments.
	AIA  Statement - 35 USC § 102 & 103  
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 112 
6. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 1, “with each bin comprises” (line 7) lacks explicit antecedent basis. It is unclear whether this limitation refers to “each bin” in line 5?
b.	Similarly, “wherein each sector visually” (line 13) lacks explicit antecedent basis. It is unclear whether this limitation refers to “each sector” in line 12?
c.	Further “a bin of the plurality of bins” (line 13) lacks explicit antecedent basis. It is unclear whether this limitation refers to “a preconfigured plurality of bins” in line 5?
d.	and “the bin” (line 15) lacks antecedent basis.
e.	Similarly, in claim 2 “each bin of the plurality of bins” lacks antecedent basis.
f.	The recitation in claim 14, “each bin” (line 8), “the bin” (line 10), “a bin of” (line 17), “each sector visually” (line 18), and “the bin” (line 20), lack explicit antecedent basis similar to a-d of claim 1.
g.	The recitation in claim 15, “each bin” lacks antecedent basis.
h.	Claim 18 is rejected for the same reason as stated in claim 14-f.
i. 	Similarly, claim 19 “each bin of the plurality of bins” lacks antecedent basis.
	Dependent claims are rejected for the same reason as respective parent claim.

Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Bennet et al, hereinafter Bennet (US 2019/0361138 – of record) in view of Onwubuariri et al, hereinafter Onwubuariri (ANALYSING NED-TECTONIC EFFECTS ON GULLY  DEVELOPMENT WITHIN ORLU AND ENVIRONS SOUTH-EASTERN NIGERIA FROM LANDSAT IMAGERY AND AZIMUTHAL SOUNDING DATA, 2018).

As per Claims 1, 14, and 18, Bennet teaches a method, apparatus, and CRM (Fig 22, [0178]) for processing resistivity data associated with a formation, comprising: 
obtaining the resistivity data of formation resistivities of the formation proximate to a wellbore ( resistivity measurement obtained from FMI “Formation Micro-Imager logs“, Fig 16G, [0042], [0144] ); 
5dividing the resistivity data into a preconfigured plurality of bins ( Fig 16C shows dividing borehole circumference into azimuthal bins, [0072], Fig 16G shows resistivity data separated in different bins, e.g. from 0° to 90°, from 90° to 180°, and so on ), wherein each bin of the plurality of bins corresponds to a direction or a range of directions from the wellbore into the formation ( e.g. 360° of logging tool divided into 4, 8, or other number of quadrant, each quadrant constructed each measured depth location or “azimuth quadrant” corresponding to particular azimuth direction, [0072], [0099], [0118] ), and wherein the resistivity data associated with each bin comprises resistivity values measured in the direction or the range of directions (Fig 11C shows score 1.77 at highest resistivity of SS path ray and score 10.43 at lowest resistivity of PP path ray (see [0102]) resistivity data based on Figs 10B and 11B which show resistivity measured at each azimuth angle, see [0099]-[0102]);
 plotting on a rose diagram the resistivity values collected at a measured 10depth of the wellbore (see [0062], [0144], [0017], [0057] ), wherein the rose diagram comprises a circle having a preconfigured radius (see [0142], Figs 16C-16D ), wherein the rose diagram is divided into a preconfigured plurality of sectors ( e.g. Fig 16C shows 12 sectors at 30° each ), wherein each sector of the plurality of sectors corresponds to a bin of the plurality of bins (  Fig 16C having 12 sectors considered 12 bins “waveform each bin”, see Fig 18A, [0155] ), 
wherein each sector visually illustrates the resistivity values relating to the formation measured in the direction or the range of directions from the wellbore corresponding to the bin (see Figs 10B, 11B and 11C show numerical resistivity value of each Azimuth angle, see [0099]-[0102], [0109], Fig 16G); and 
15rendering the generated rose diagram for display as an output on a display (see Fig 16D, rose diagram can be generated and displayed, [0062]-[0063]), wherein the rose diagram displays a distribution of the resistivity values in a cross-section perpendicular to the wellbore at the measured depth ( Fig 16A3 shows colors represent various path types and display spatial location of corresponding reflector, see [0129], “path type”, e.g. Y formation slowness “resistivity”, see [0123], each arrival event “each depth” represents each sector or azimuth angle, see [0111], [0126]-[0127]).
Bennet does not explicitly teach obtaining the resistivity data including numerical resistivity values, wherein the resistivity data associated with each bin comprises numerical resistivity values, plotting on a rose diagram the numerical resistivity values collected, wherein each sector visually illustrates the numerical resistivity values and each sector visually illustrates the numerical resistivity values corresponding to the bin. 
Onwubuariri teaches obtaining the resistivity data including numerical resistivity values, wherein the resistivity data associated with each bin comprises numerical resistivity values, plotting on a rose diagram the numerical resistivity values collected, wherein each sector visually illustrates the numerical resistivity values and each sector visually illustrates the numerical resistivity values corresponding to the bin (Figs 12-13 and Tables 2-4 on pages 21043-21044 show numerical resistivity values in “ohm/m” of each sector N-S, E-W, NE-SW, and NW-SE).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bennet including numerical resistivity values as taught by Onwubuariri that would enhance trends and enable the calculation of locations and depths, aiding in identifying lineaments and classifying them based on their spatial and directional attributes (Onwubuariri, p. 21045, conclusion).
As per Claims 2, 15, and 19, Bennet in view of Onwubuariri teaches the method, apparatus, and CRM of claims 1, 14, and 19, Bennet further teaches wherein the plotting on the rose diagram comprises: 20plotting the resistivity data for each bin of the plurality of bins into a corresponding sector of the plurality of sectors of the rose diagram based on a logarithmic scale that extends radially outward from the center of the circle (Fig 11D1, step 1173, [0109], Figs 4C-4F plotting path ray using color code, see [0053]-[0057]) such that one or more resistivity values associated with the resistivity data increase from the center to the circumference of the circle ( Fig 16D shows plotting rose diagram radially outward from the center, [0062], [0141]-[0143] ); and 
plotting the resistivity data for each bin of the plurality of bins into the corresponding 25sector based on a color scale that extends radially outwards from the center of the circle such that each color visually represents a range of the one or more resistivity values (see [0053]-[0057], [0138] ), wherein a first color represents a lowest resistivity value at the center (  e.g. “cyan” color represents PP reflected ray path, [0053], Fig 11C – PP. It is noted Compressional “P” waves travels at highest speed and travels through liquid and solid) and a second color represents a highest resistivity value near the circumference of the circle (e.g. “orange” color represents SS reflected ray path, [0053], Fig 11C –SS. It is noted Shear “S” waves travels at slower speed and do not travel through liquid).
As per Claim 3, Bennet in view of Onwubuariri teaches the method of claim 1, Bennet 30further teaches comprising: generating a visual marker corresponding to the rose diagram and rendering the visual marker as superimposed on a track image of the resistivity data along a length of the wellbore ( [0017], [0189]-[0192] ), wherein the visual marker is superimposed on the track image at a point26ATTORNEY DOCKET: 063718.8895 2020-IPM-104116 Ul USthat represents the measured depth corresponding to the rose diagram to visually indicate that the rose diagram is generated for the measured depth of the wellbore ( [0057]-[0059] ).  
As per Claim 4, Bennet in view of Onwubuariri teaches the method of claim 3, Bennet further teaches wherein the rose diagram and the track image are displayed 5simultaneously on the display ( [0017], [0194] )
As per Claim 5, Bennet in view of Onwubuariri teaches the method of claim 1, Bennet further teaches comprising: filtering the resistivity data for the measured depth as a function of the one or more resistivity values associated with the resistivity data or a range of resistivity values associated 10with the resistivity data (Fig 17, step 1703, [0008], [0021], [0077] ); and generating a rose diagram based on the filtered resistivity data ( [0017], [0082] ).  
As per Claim 6, Bennet in view of Onwubuariri teaches the method of claim 5, Bennet further teaches wherein the filtering comprises filtering out a preselected percentage of at least one of a highest resistivity value or a lowest resistivity value (e.g. base on the score to filter out candidate arrival events [0078], e.g. Fig 11C shows score 1.77 at highest resistivity of SS path ray, or score 10.43 at lowest resistivity of PP path ray, where the relative errors of PP and SS ray inversion results are 0.2% and 1.9% respectively see Figs 10A and 11A, [0091]]-[0092].
 As per Claims 7, 16, and 20, Bennet in view of Onwubuariri teaches the method, apparatus, and CRM of claims 1, 14, and 18, Bennet further teaches comprising: obtaining a plurality of data points along the wellbore, wherein each data point of the plurality of data points corresponds to a different measured depth along the wellbore ( [0092], Fig 8H2, Figs 8A, 8D); generating a plurality of rose diagrams for the plurality of data points ( Figs 16C and 16D, [0069], [0082] ); 20generating a three-dimensional resistivity model of the wellbore based on the plurality of rose diagrams by extrapolating the resistivity data between two consecutive data points of the plurality of data points based on one or more corresponding rose diagrams ( [0016], [0062], [0115] ); and rendering the resistivity model for display on the display ( Fig 16G, [0144], Claim 28, [0057], [0129] ).  
As per Claims 8 and 17, Bennet in view of Onwubuariri teaches the method and apparatus of claims 257 and 16, Bennet further teaches wherein the resistivity model includes an illustration of a cylinder along a length of the wellbore with a central axis of the cylinder representing the wellbore ( Figs 5A and 7A, [0072] ), and wherein a plurality of resistivity values associated with the resistivity data around the wellbore at the measured depth are visually represented by one or more of a distance of a corresponding portion of a surface of the cylinder from its central axis (  Fig 16B, 16C, [0141]-[0142] ) and at least one color of the corresponding portion of the 30surface of the cylinder (Fig 16A3, [0138], [0130] ).  
As per Claim 9, Bennet in view of Onwubuariri teaches the method of claim 8, Bennet further teaches wherein the cylinder has a variable radius and wherein a distance of a portion of a surface of the cylinder from a central axis of the cylinder at any point along a27ATTORNEY DOCKET: 063718.8895 2020-IPM-104116 Ul USlength of the cylinder ( Fig 8C, well track is center line of tool, [0085], [0116] ) is determined by a magnitude of the plurality of resistivity values from a rose diagram nearest to the portion of the surface of the cylinder along the central axis (Figs 16A-16C, [0141]-[0144] ).  
As per Claim 10, Bennet in view of Onwubuariri teaches the method of claim 9, Bennet further teaches wherein the plurality of resistivity values at any point along the 5length of the wellbore are visually represented by at least one color that corresponds to the portion of the surface of the cylinder ( Figs 4A,4B,4F show blue, magenta, brown colors ), wherein assigning the at least one color to the portion of the surface of the cylinder comprises: comparing the plurality of resistivity values to a threshold resistivity value ( Fig 11C shows score of PP>SS, SS is higher resistivity, see [0099]-[0102] ); assigning at least one first color to a first one or more resistivity values of the plurality of 10resistivity values in response to detecting that the first one or more resistivity values equal or exceed the threshold resistivity value (e.g. “magenta” color” for PS ray path, [0053]-[0054], see Fig 16A3); and 
assigning at least one second color to a second one or more resistivity values of the plurality of resistivity values in response to detecting that the second one or more resistivity values are below the threshold resistivity value (e.g. “brown color” for SP ray path, [0053]-[0054], see Fig 16A3 ).  
As per Claim 11, Bennet in view of Onwubuariri teaches the method of claim 1, Bennet further teaches comprising receiving a user selection of the measured depth (e.g. the user select blue bar in Fig 15, [0135]-[0136], [0158]).  
As per Claim 12, Bennet in view of Onwubuariri teaches the method of claim 1, Bennet further teaches wherein the preconfigured plurality of bins comprises 8 bins, 16 20bins, 32 bins or 128 bins (Fig 16C shows preset of 12 bins and Fig 16D shows preset of 8 bins).  
As per Claim 13, Bennet in view of Onwubuariri teaches the method of claim 1, Bennet further teaches wherein the resistivity data comprises azimuthal resistivity data (Fig 16G shows resistivity data at azimuth angle, e.g. 0° to 90° (see [0144]).   
Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863